DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 16, and 31 are objected to for minor informalities.
Each claim has a newly added part (a), which itself contains two elements that are numbered four (4).  These appear to be a typographical error and instead each part (a) should recite a total of six (6) elements.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 12, 15, 27, 30, 42, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	These claims depend upon a cancelled claim and are rendered indefinite.

Claims 1-10,12-13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	The preamble of independent claim 1 has been amended to recite “A method for loading from or persisting data elements to a database using a data store management layer”.  However, the body of the claim does not offer an alternative between “loading from” or “persisting data elements to”.  Instead, both are explicitly required as the claim is currently drafted.  The preamble should be amended to conform to the body of the claim which it introduces, unless it is intended to be interpreted as merely an intended use.  The remaining claims are rejected due to their dependency.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 10, 13, 25, 28, 40, and 43 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Each of the claims recite limitations which have already been incorporated into the newly amended independent claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 8, 9, 10, 12, 13, 15-18, 21, 23-25, 27, 28, 30-33, 36, 38, 39, 40, 42, 43, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Korpman et al. (US 2014/0032245 A1, hereinafter “Korpman”) in view of Mirhaji (USPN 8,429,179 B1, hereinafter “Mirhaji”).

	Regarding claim 1, Korpman teaches 
A method for loading from or persisting data elements to a database using a data store management layer, the method comprising: 
receiving, by a data store management layer in communication with a primary program and operating on a computing entity, a request [Korpman, ¶ 0054 JEDI system];
identifying, by the data store management layer, one or more database objects corresponding to the primary software object [Korpman, ¶ 0054]; 
determining, by a persistence manager of the data store management layer, a mapping of the one or more database objects to storage locations within the database based at least in part on the one or more database objects, wherein (a) the data store management layer comprises a plurality of persistence managers, and (b) the persistence manager is associated with an entity class for the primary software object [Korpman, ¶¶ 0054 & 0057]; and 
automatically generating, by the persistence manager of the data store management layer and based at least in part on the determined mapping, an executable code portion configured to cause (a) a load request to be performed, or (b) a write request to be performed [Korpman, ¶¶ 0057 & 0058]; 
executing, by the data store management layer, the executable code portion to cause: 
(a) in an instance of the load request, one or more database objects stored at the storage locations within the database to be loaded as a functional primary software object instance [Korpman, ¶ 0061], or 
(b) in an instance of the write request, one or more values corresponding to the primary software object instance to be written to the database at the storage locations [Korpman, ¶ 0060].

Korpman does not explicitly teach wherein the request is to 
(a) load a primary software object instance from a database automatically received via an extractable packet data object, wherein (1) the extractable packet data object is an XML document, (2) a data artifact packet data object is generated based at least in part on the extractable packet data object, (3) the data artifact packet data object comprises an entity identifier identifying a subject entity, (4) the data artifact packet data object comprises one or more ontology concept identifiers corresponding respectively to one or more concepts defined within a graph-based domain ontology, (5) the graph-based domain ontology comprises a specific set or hierarchy of concepts and relationships among those concepts related to a domain, and (6) a container tree data structure comprising a data artifact packet container node as a root node based at least in part on the data artifact packet data object is generated as part of loading the primary software data object; 
	(b) persist a primary software object instance in the database automatically received via a data artifact packet data object, wherein (1) the data artifact packet data object is generated based at least in part on an observable packet data object, (2) the observable packet data object is an XML document generated based at least in part on parsing a message received from a source system, (3) the data artifact packet data object comprises an entity identifier identifying a subject entity and a plurality of observable-value pairs, (4) each observable in a corresponding observable-value pair is identifiable by an ontology concept identifier defined by the graph-based domain ontology and (5) a container tree data structure comprising a data artifact packet container node as a root node based at least in part on the data artifact packet data object is generated as part of persisting the primary software data object.

However, Mirhaji teaches wherein the request is to 
(a) load a primary software object instance from a database automatically received via an extractable packet data object [Mirhaji, 3:55-59], wherein 
(1) the extractable packet data object is an XML document [Mirhaji, 3:55-59], 
(2) a data artifact packet data object is generated based at least in part on the extractable packet data object [Mirhaji, column 11, lines 60-64], 
(3) the data artifact packet data object comprises an entity identifier identifying a subject entity [Mirhaji, column 14, lines 55-58], 
(4) the data artifact packet data object comprises one or more ontology concept identifiers corresponding respectively to one or more concepts defined within a graph-based domain ontology [Mirhaji, column 14, lines 15-19; column 9, lines 53-59; and column 14, lines 46-50], 
(5) the graph-based domain ontology comprises a specific set or hierarchy of concepts and relationships among those concepts related to a domain [Mirhaji, column 14, lines 15-19; column 9, lines 53-59; and column 14, lines 46-50], and 
(6) a container tree data structure comprising a data artifact packet container node as a root node based at least in part on the data artifact packet data object is generated as part of loading the primary software data object [Mirhaji, column 47, lines 59-67]; 
(b) persist a primary software object instance in the database automatically received via a data artifact packet data object [Mirhaji, 3:55-59], wherein 
(1) the data artifact packet data object is generated based at least in part on an observable packet data object [Mirhaji, 11:60-64], 
(2) the observable packet data object is an XML document generated based at least in part on parsing a message received from a source system [Mirhaji, 3:55-59], 
(3) the data artifact packet data object comprises an entity identifier identifying a subject entity and a plurality of observable-value pairs [Mirhaji, 14:55-58],
(4) each observable in a corresponding observable-value pair is identifiable by an ontology concept identifier defined by the graph-based domain ontology [Mirhaji, 14:15-19] and 
(5) a container tree data structure comprising a data artifact packet container node as a root node based at least in part on the data artifact packet data object is generated as part of persisting the primary software data object [Mirhaji, 47:59-67 and 48:1-8].Response dated April 25, 2022

	Korpman and Mirhaji are analogous art because they are in the same field of endeavor, ontology-based data representation and processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the unified graph techniques taught in Mirhaji with the system of Korpman to achieve the predictable result of being able to have the interface present the users with the set of concepts or relationships utilized in the domain ontology to allow the user to formulate queries based on these concepts and relationships. Searches can then be formed and conducted based on the domain ontology. In this manner users are provided with a highly effective and contextual method for extracting meaning from obtained data.  [Mirhaji, column 29, lines 22-33].

	Regarding claim 2, the combination of Korpman and Mirhaji teaches the method of claim 1 further comprising: 
executing, by the data store management layer, a connect method to connect to the database [Korpman, ¶ 0061, connectivity services]; and 
executing, by the data store management layer, a disconnect method to disconnect from the database [Korpman, ¶ 0061, connectivity services].

Regarding claim 3, the combination of Korpman and Mirhaji teaches the method of claim 2, wherein the connect and disconnect methods comprise at least one of (a) opening a session and closing the session or (b) opening a transaction within a session and closing the transaction within the session [Korpman, ¶ 0062, examples of connectivity adapters which are session-based].

Regarding claim 6, the combination of Korpman and Mirhaji teaches the method of claim 1, further comprising returning the functional primary software object instance to the primary program [Korpman, ¶ 0058, IHR services layer with connection adapters].

Regarding claim 8, the combination of Korpman and Mirhaji teaches the method of claim 1, wherein (a) the request to load the primary software object instance from the database was generated and provided by one of a rules engine or an extraction processing module, or (b) the request to persist the primary software object instance in the database was generated and provided by a single best record object process [Korpman, ¶ 0103, rules engine].

Regarding claim 9, the combination of Korpman and Mirhaji teaches the method of claim 1, wherein: 
(a) in an instance of the load request, loading the one or more database objects stored at the storage locations within the database as a functional primary software object instance comprises performing a deserialization function on the one or more database objects stored at the storage locations [Korpman, ¶¶ 0062 & 0063], or 
(b) in an instance of the write request, writing the one or more values corresponding to the primary software object instance to the database at the storage locations comprises performing a serialization function on the primary software object instance [Korpman, ¶¶ 0062 & 0063].

Regarding claim 10, the combination of Korpman and Mirhaji teaches the method of claim 1, wherein, in an instance of the load request, the request is received from an extractable packet data object [Mirhaji, column 3, lines 55-59].

Regarding claim 12, the combination of Korpman and Mirhaji teaches the method of claim 11, wherein (a) the container tree data structure comprises a plurality of container nodes that are descendants of the root node based at least in part on the data artifact packet data object [Mirhaji, column 48, lines 1-8], (b) each container node of plurality of container nodes comprises an observable and an empty value for the corresponding observable [Mirhaji, column 48, lines 10-13], (c) each empty value is to be retrieved from a database or aggregated from retrieved empty values [Mirhaji, column 48, lines 30-42], and wherein the method further comprises:
automatically traversing each of the plurality of container nodes of the container tree data structure in a depth-first traversal, wherein (a) at each container node that is a leaf node in the traversal, a method is executed to retrieve a non-empty value from the database for the corresponding observable [Mirhaji, column 48, lines 3-9], and (b) at the completion of the traversal, each of the plurality of container nodes comprises a non-empty value for the corresponding observable [Mirhaji, column 46, lines 32-39]; and 
after the depth-first traversal, automatically processing the container tree data structure to generate at least one observable group, wherein the at least one observable group comprises each observable and the corresponding non-empty value [Mirhaji, column 46, lines 42-48].

Regarding claim 13, the combination of Korpman and Mirhaji teaches the method of claim 1, wherein, in an instance of the write request, the request is received from an observable packet data object [Mirhaji, 3:55-59 and 11:60-34].

Regarding claim 15, the combination of Korpman and Mirhaji teaches the method of claim 14,
wherein (a) the container tree data structure comprises a plurality of container nodes that are descendants of the root node based at least in part on the data artifact packet data object [Mirhaji, column 48, lines 1-8], (b) each container node of the container tree data structure corresponds to one pair of a plurality of observable-value pairs in the data artifact packet data object [Mirhaji, column 48, lines 10-13], and wherein the method further comprises:
automatically traversing the container tree data structure in a depth-first traversal to generate a data transfer object for each of container node of the plurality of container nodes [Mirhaji, column 48, lines 3-9], wherein each data transfer object corresponds to one pair of the plurality of observable-value pairs [Mirhaji, column 46, lines 42-48].

Claims 16-18, 21, 23-25, 27, 28, and 30 recite limitations corresponding to claims 1-3, 6, 8-10, 12, 13, and 15, respectively, and are rejected for the same reasons discussed above.

Claims 31-33, 36, 38, 39, 40, 42, 43, and 45 recite limitations corresponding to claims 1-3, 6, 8-10, 12, 13, and 15, respectively, and are rejected for the same reasons discussed above.

Claims 4, 5, 7, 19, 20, 22, 34, 35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Korpman and Mirhaji in view of “Data Modelling for Home Healthcare Applications” by Lindvall & Ornvall (published in 2006, hereinafter “Lindvall”).

	Regarding claim 4, the combination of Korpman and Mirhaji teaches the method of claim 1, but does not explicitly teach wherein (a) the primary program is database agnostic, and (b) the executable code portion is an SQL statement.

	However, Lindvall teaches wherein (a) the primary program is database agnostic, and (b) the executable code portion is an SQL statement [Lindvall, page 36, describing the four parts an ORM tool should consist of].

	Korpman, Mirhaji, and Lindvall are analogous art because they are in the same field of endeavor, Object Relational Mapping tools for Java object integration with relational database systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the ORM tools taught in Lindvall with the combination of Korpman and Mirhaji to achieve the predictable result of being able to transform data between heterogeneous data sources.  Additional motivation to combine may be found in Korpman’s paragraph [0054], which describes the usage of Java object and relational mapping by way of an ORM tool.

	Regarding claim 5, the combination of Korpman, Mirhaji, and Lindvall teaches the method of claim 1, further comprising updating a change log based at least in part on (a) the loading of the one or more database objects from the storage locations, or (b) the writing of the one or more values corresponding to the primary software object instance at the storage locations [Lindvall, page 36, performing CRUD operations on objects of persistent classes].

Regarding claim 7, the combination of Korpman, Mirhaji, and Lindvall teaches the method of claim 1, wherein (a) at least a portion of the executable code portion was automatically inserted into a database object class definition corresponding to a class associated with at least one of the one or more database objects, and (b) generating the executable code portion comprises accessing the inserted executable code portion and populating one or more entity identifiers therein [Lindvall, page 37, § 4.3.1, Hibernate Mapping Files section].

	Claims 19, 20, and 22 recite limitations corresponding to claims 4, 5, and 7, respectively, and are rejected for the same reasons discussed above.

	Claims 34, 35, and 37 recite limitations corresponding to claims 4, 5, and 7, respectively, and are rejected for the same reasons discussed above.

Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive.  Applicant’s arguments at pages 16-18 of the Remarks restate the amended independent claims and allege that the prior art references, cited in the Office Action, fail to teach the limitations of the claims.  The examiner respectfully disagrees, and an updated claim mapping appears in the rejections above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        04/27/2022